     Case 4:19-cv-00390-SMR-HCA Document 40 Filed 02/23/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

HOLLI LILLIBRIDGE,                                )   Case No. 4:19-cv-00390-SMR-HCA
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )
                                                  )
JUAN TEJADA, BRIAN BATTERSON,                     )   ORDER ON DEFENDANTS’ PARTIAL
MICHAEL TUPPER individually and in their          )   MOTION TO DISMISS
official capacities, and CITY OF                  )
MARSHALLTOWN,                                     )
                                                  )
       Defendants.                                )

       The events giving rise to this suit begin with an allegation, and later criminal charges,

against Plaintiff Holli Lillibridge for taking photographs at the Marshall County Attorney’s

residence. During the investigation of the incident, Plaintiff was involved in an altercation with a

detective from the Marshalltown Police Department (“MPD”). Plaintiff alleges the detective used

excessive force while serving a search warrant on her telephone and later conspired with other

police officers to fabricate criminal charges that were not supported by probable cause, violating

her rights under the United States Constitution. For the reasons discussed below, Defendants’

Partial Motion to Dismiss, [ECF No. 22], is GRANTED.

                                     I.   BACKGROUND

                                     A. Factual Background1

       On May 10, 2019, Plaintiff was attending her husband’s criminal trial at the courthouse in

Marshalltown, Iowa when sheriff’s deputies requested she step out of the courtroom to speak with


       1
         The facts come from the Amended Complaint, [ECF No. 18], and are assumed true for
the purposes of the Motion to Dismiss. See Brown v. Medtronic, Inc., 628 F.3d 451, 459 (8th Cir.
2010) (holding courts must accept as true the plaintiff’s factual allegations, but they need not
accept as true the plaintiff’s legal conclusions).

                                                 1
      Case 4:19-cv-00390-SMR-HCA Document 40 Filed 02/23/21 Page 2 of 10




Juan Tejada, a detective with the MPD. [ECF No. 18 ¶¶ 9–12]. Detective Tejada told Plaintiff

that he was at the courthouse to serve a search warrant. Id. ¶ 20. Plaintiff alleges that Detective

Tejada did not tell her that the search warrant was for her cellular telephone before he read the

warrant to her. Id. ¶ 23. Plaintiff alleges that when she pulled her telephone out of her pocket to

contact her attorneys, Detective Tejada attempted to grab it out of her hands. Id. ¶ 24. Plaintiff

says she reacted to his reach by turning away from him. Id. ¶ 25. Detective Tejada then grabbed

Plaintiff’s arm and took the telephone from her. Id. ¶ 26. Plaintiff responded by telling Detective

Tejada that he “attacked” her, she probably had bruises on her arm from his grip, and she would

pursue criminal charges against him. Id. ¶¶ 27–30. Plaintiff returned to the courtroom after the

altercation. Id. ¶ 30.

       After the incident, Plaintiff visited an emergency room where she discovered her arm had

significant bruising and there was a large hematoma on her right bicep. Id. ¶ 32; see [ECF No. 1

at 25] (Photograph of Plaintiff’s arm with a large bruise on the right bicep). Plaintiff reported the

incident to the Ames Police Department where she told the interviewing officer that she was

assaulted by Detective Tejada, perhaps sexually because he had contacted her breast when he

reached for her telephone. Id. ¶¶ 34–36. The officer told Plaintiff that the matter should be handled

by the MPD and she should file a complaint with them. Id. ¶ 39.

       Plaintiff filed a complaint with the MPD on May 16, 2019, accompanied by counsel, where

she was interviewed by Captain Brian Batterson. Id. ¶ 40. Captain Batterson later claimed that

Plaintiff lied during the interview about her altercation with Detective Tejada. Id. ¶ 41. Plaintiff

alleges that Captain Batterson testified in a deposition that he was aware Plaintiff was going to be

charged with filing a false statement before the interview took place and he never interviewed

Detective Tejada about the incident prior to filing the charges against Plaintiff. Id. ¶ 42. Plaintiff

                                                 -2-
     Case 4:19-cv-00390-SMR-HCA Document 40 Filed 02/23/21 Page 3 of 10




alleges this is evidence that Captain Batterson and Detective Tejada “cooperated” in bringing

charges against Plaintiff. Id. ¶ 43. On May 22, 2019, an arrest warrant was issued for Plaintiff for

harassment and interference with official acts, stemming from an incident at the Marshall County

Attorney’s home where Plaintiff was found taking photographs of the County Attorney’s private

vehicle and outer residence. Id. ¶ 45 (“First Case”). A second warrant for Plaintiff’s arrest was

issued on June 4, 2019, charging her with filing a false report to law enforcement, pertaining to

the incident with Detective Tejada at the courthouse. Id. ¶¶ 57, 63 (“Second Case”).

                                      B. Procedural History

       Plaintiff filed this suit on December 4, 2019, alleging a variety of constitutional violations

arising out of her interactions with the MPD and their investigation of the two incidents. [ECF

No. 1]. Defendants filed a motion to dismiss April 14, 2020. [ECF No. 9]. The Court granted

Plaintiff leave to file an Amended Complaint, which she did on August 31, 2020.2 [ECF No. 18].

Defendants renewed their Partial Motion to Dismiss on September 16, 2020, [ECF No. 22], asking

the Court to dismiss Plaintiff’s claims for: arrest without probable cause (Count I); false arrest

(Count III); negligent supervision and training (Count VII); respondeat superior claims against

the City of Marshalltown (Count VIII); violation of substantive due process (Count IX); conspiracy

to deprive Plaintiff of her constitutional rights (Count X); and civil conspiracy (Count XI).

Plaintiff filed a resistance. [ECF No. 29].




       2
         Defendants’ first motion to dismiss, [ECF No. 9], asked the Court, in part, to dismiss
claims for Monell liability and Malicious Prosecution. Plaintiff moved to dismiss those claims in
her own motion, [ECF No. 14], which was in effect GRANTED when the Court gave leave to file
the Amended Complaint. The other claims Defendants’ moved to dismiss are contained in the
renewed Motion to Dismiss before the Court now, [ECF No. 22]. As such, Defendants’ first
motion to dismiss, [ECF No. 9], is DENIED AS MOOT.
                                               -3-
      Case 4:19-cv-00390-SMR-HCA Document 40 Filed 02/23/21 Page 4 of 10




                                 II.   STANDARD OF REVIEW

        Rule 12(b)(6) permits a motion to dismiss for “failure to state a claim upon which relief

can be granted.” Fed. R. Civ. P. 12(b)(6). A complaint must contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To meet this

standard, and thus survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). A claim is plausible on its face “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. Although the plausibility standard “is not akin to a

‘probability requirement,’” it demands “more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The facts

alleged in the complaint ‘must be enough to raise a right to relief above the speculative level.’”

Clemons v. Crawford, 585 F.3d 1119, 1124 (8th Cir. 2009) (quoting Drobnak v. Andersen Corp.,

561 F.3d 778, 783 (8th Cir. 2009)). All reasonable inferences must be drawn in the plaintiff’s

favor. Crooks v. Lynch, 557 F.3d 846, 848 (8th Cir. 2009).

                                        III.   ANALYSIS

                            A. Count I: Arrest without Probable Cause

        Plaintiff alleges that Defendants lacked probable cause to arrest her for the First Case and

the Second Case, violating her right to be free from unreasonable seizures under the Fourth

Amendment.3      Regarding the First Case, she alleges that MPD conducted an insufficient



        3
         Violations of federal constitutional rights by state and local government officials are
actionable under 42 U.S.C. § 1983 which, in part, provides:

                                                  -4-
     Case 4:19-cv-00390-SMR-HCA Document 40 Filed 02/23/21 Page 5 of 10




investigation into whether her act of photographing the County Attorney’s home and vehicle met

the statutory requirements for third-degree harassment and interference with official acts. [ECF

No. 18 ¶ 47]. She further alleges Detective Tejada, the investigating officer, did not determine if

the County Attorney was home at the time of the incident, did not speak with the County Attorney

or her husband, and had no information whether Plaintiff knew anyone was home at the time. Id.

¶¶ 48–52. She claims “Tejada should have known that these facts do not give rise to probable

cause for the charges alleged,” and a “reasonable investigation” would have concluded her actions

did not meet the statutory definition of those offenses. Id. ¶¶ 47, 52. Concerning the Second Case,

Plaintiff alleges that Captain Batterson did not conduct a reasonable investigation into the

altercation between her and Detective Tejada—such as failing to interview Detective Tejada about

what happened—and if he had, he would have known there was not probable cause to support the

criminal charges. Id. ¶ 55. Plaintiff acknowledges that Captain Batterson was correct when he

noted that Plaintiff had omitted and changed facts during her interview, but she insists these “were

very discreet, minute details.” Id. ¶ 59. According to Plaintiff, her recounting of the incident with

Detective Tejada was “so similar to what can be seen on Tejada’s bodycam footage, Captain

Batterson should have known” she did not purposefully or willfully omit or change facts. Id. ¶ 62.

       Defendants move to dismiss the claim for arrest without probable cause. They argue that

a claim for arrest without probable cause fails if the officer had probable cause to make the arrest.

Anderson v. Larson, 327 F.3d 762, 770 (8th Cir. 2003) (“A claim of false arrest brought pursuant



               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress . . . .
                                                  -5-
      Case 4:19-cv-00390-SMR-HCA Document 40 Filed 02/23/21 Page 6 of 10




to § 1983 fails if the officer had probable cause to make the arrest.”). Defendants point out that an

arrest warrant was issued for both Cases after the district court found there was probable cause.

See [ECF No. 22-1 at 24–35].

       Plaintiff disputes that the arrest warrants and accompanying documents can be considered

by the Court at this stage. She argues the documents cannot be considered because the Court is

limited to the pleadings and materials “embraced” by the pleadings. See Enervations, Inc. v Minn.

Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir. 2004) (“[D]ocuments ‘necessarily embraced by

the complaint’ are not matters outside the pleading.”) (citations omitted). Documents “embraced”

by the pleadings must not disputed by the parties to be proper for consideration on a motion to

dismiss. See Silver v. H&R Block, 105 F.3d 394, 397 (8th Cir. 1997) (pointing out the district

court “could have properly considered the [extra-pleading material] in granting the motion to

dismiss” because “the entire lawsuit is based on the [material] and [plaintiff] [did] not dispute their

content”). The contents of the arrest warrants are disputed by Plaintiff because she alleges

Detective Tejada and Captain Batterson lied in their affidavits in support of the arrest warrants.

[ECF No. 29-1 at 6]. Thus, according to Plaintiff, it would be improper to consider the arrest

warrants in determining if she states a claim for arrest without probable cause because the Court

must take her factual allegations as true at this stage.

       However, nowhere in the Amended Complaint does she plead that Detective Tejada and

Captain Batterson lied in the affidavits, and arguments made in resisting a motion to dismiss are

not pleadings. She simply pleads that their investigations in both Cases were insufficient and they

“should have known” probable cause did not exist for the charges. [ECF No. 18 ¶¶ 47, 52, 53, 55].

Also, “whether probable cause exist[s] to justify an arrest . . . is a legal question,” United States

v. Kelly, 329 F.3d 624, 628 (8th Cir. 2003), so the Court need not accept Plaintiff’s legal

                                                  -6-
     Case 4:19-cv-00390-SMR-HCA Document 40 Filed 02/23/21 Page 7 of 10




conclusions, Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir. 1999).

Plaintiff’s claim for arrest without probable cause fails because Defendants had probable cause to

arrest her, a determination which was affirmed by a neutral magistrate issuing the warrant for her

arrest. Defendants’ Motion to Dismiss Count I for arrest without probable cause is GRANTED.

                                   B. Count III: False Arrest.

       Defendants ask the Court to dismiss Count III of the Amended Complaint for false arrest.

In her resistance, Plaintiff moves to dismiss her claim for false arrest. [ECF No. 29-1 at 11].

Therefore, Defendants’ Motion to Dismiss Count III for false arrest is GRANTED.

                       C. Count VII: Negligent Supervision and Training

       Count VII of the Amended Complaint accuses Defendants Michael Tupper and the City of

Marshalltown of negligent supervision and training of Detective Tejada and Captain Batterson.

She claims Tupper and the City were negligent in their supervision of the two officers relating to

“their making false arrests, initiating malicious prosecutions, abusing the legal process,

committing assault and/or battery.” [ECF No. 18 ¶ 124].

       To prove a negligent supervision and training claim, Plaintiff must show:

               (1) the employer knew, or in the exercise of ordinary care should
               have known, of its employee’s unfitness at the time the employee
               engaged in wrongful or tortious conduct;

               (2) through the negligent . . . supervision of the employee, the
               employee’s incompetence, unfitness, or dangerous characteristics
               proximately caused injuries to the plaintiff; and

               (3) there is some employment or agency relationship between the
               employee and the defendant employer.

Bandstra v. Covenant Reformed Church, 913 N.W.2d 19, 41 (Iowa 2018) (citation omitted). The

Complaint fails to plead sufficient facts that either Chief Tupper or the City knew or should have

known of any unfitness of Detective Tejada or Captain Batterson. The Complaint does not contain
                                               -7-
     Case 4:19-cv-00390-SMR-HCA Document 40 Filed 02/23/21 Page 8 of 10




any allegations that either officer had a history of wrongful arrests or excessive force but rather

merely asserts that Defendants “knew, or in the exercise of ordinary care should have known” that

their employees were unfit. [ECF No. 18 ¶ 124]. To survive a motion to dismiss, a pleading with

“a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

Defendants’ Motion to Dismiss Count VII for negligent supervision and training is GRANTED.

                               D. Count VIII: Respondeat Superior

       Defendants move to dismiss Count VIII for respondeat superior liability on the part of the

City for claims relating to Plaintiff’s arrest. Their motion does not address any liability for the

City concerning other claims. Because the Court has already dismissed Plaintiff’s claims relating

to her arrest, Defendants’ Motion to Dismiss Count VIII for respondeat superior liability for the

City relating to Plaintiff’s arrest is GRANTED in part. Count VIII may proceed relating to other

claims that remain to which it may apply.

                       E. Count IX: Violation of Substantive Due Process

       Count IX alleges that Defendants violated Plaintiff’s substantive due process rights

protected under the Fourteenth Amendment because they “intentionally and recklessly failed to

investigate before filing criminal complaints against Plaintiff.” [ECF No. 18 ¶ 135].

       The United States Court of Appeals for the Eighth Circuit has held that the substantive due

process clause may be violated by a reckless or intentional failure to investigate in circumstances

in which: (1) the state actor attempted to coerce or threaten the defendant; (2) investigators

intentionally disregarded evidence exculpating the defendant; or (3) there existed “systematic

pressure to implicate the defendant in the face of contrary evidence.”          Akins v. Epperly,

588 F.3d 1178, 1184 (8th Cir. 2009). The conduct of the government officials must “shock the

conscience” to violate substantive due process rights. Amrine v. Brooks, 522 F.3d 823, 833

                                                -8-
      Case 4:19-cv-00390-SMR-HCA Document 40 Filed 02/23/21 Page 9 of 10




(8th Cir. 2008). “[F]ailure to investigate inconsistencies or other leads is insufficient to establish

conscience-shocking misconduct.” Akins, 588 F.3d at 1184.

        Plaintiff alleges that Detective Tejada never investigated whether the County Attorney was

home or interviewed her spouse during the investigation. [ECF No. 18 ¶¶ 48–49]. She alleges he

did not investigate whether Plaintiff knew anyone was home when she took the photographs.

Id. ¶ 50. Plaintiff also alleges that Captain Batterson did not properly investigate the incident

between her and Detective Tejada prior to filing charges for a false report to law enforcement. Id.

¶ 56. According to Plaintiff, the facts Captain Batterson said she omitted during her complaint

about Detective Tejada were minor details—not sufficient to give rise to a false report charge.

Id. ¶ 59.

        Defendants assert that Plaintiff was caught in the act of photographing the County

Attorney’s home as the County Attorney was set to prosecute Plaintiff’s spouse on criminal

charges. They also contend the Amended Complaint concedes that Plaintiff misstated facts when

she filed a complaint against Detective Tejada. [ECF No. 22-1 at 19]. The encounter between

Plaintiff and Detective Tejada was also caught on bodycam, so Captain Batterson’s decision to

files charges without interviewing Detective Tejada was also reasonable, according to Defendants.

        The Court finds that Plaintiff fails to plead sufficient facts to state a claim for a substantive

due process violation. The facts, as pleaded in the Amended Complaint, do not describe textbook

criminal investigations in either case. However, the allegations fall far short of “shocking the

conscience” or rising to the level of a constitutional violation. Plaintiff’s allegations, at best,

describe a pair of theoretically “negligent” investigations but not enough to state a claim of

constitutional dimension. Amrine, 522 F.3d at 833 (“Mere negligent failure to investigate does not




                                                  -9-
    Case 4:19-cv-00390-SMR-HCA Document 40 Filed 02/23/21 Page 10 of 10




violate substantive due process.”). Defendants’ Motion to Dismiss Count IX for violation of

substantive due process is GRANTED.

  F. Counts X and XI: Conspiracy to Deprive of Constitutional Rights and Civil Conspiracy

       Plaintiff moves to dismiss Count X for conspiracy to deprive her of her constitutional rights

and Count XI for civil conspiracy under Iowa state law. Defendants’ Motion to Dismiss Counts

X and XI is GRANTED.

                                   IV.     CONCLUSION

       Defendants’ Partial Motion to Dismiss on the above claims, [ECF No. 22], is GRANTED.

Counts I, III, VII, IX, X, and XI of Plaintiff’s Amended Complaint are DISMISSED. Count VIII

is DISMISSED IN PART. Defendants’ earlier motion, [ECF No. 9], is DENIED AS MOOT.

       IT IS SO ORDERED.

       Dated this 23rd day of February, 2021.
                                                       _______________________________
                                                       STEPHANIE M. ROSE, JUDGE
                                                       UNITED STATES DISTRICT COURT




                                                -10-
